                   Case 1:17-cv-04799-JGK Document 82-5 Filed 11/13/18 Page 1 of 1




       Department of Correct!ons and Corrlmunity Supervlsion


Inmate Information
                                                                                             a detailed definition is available   fol   a specific element, you may
Inmate Information Data Definitions ar.e provided for most of the elements listed below when
click on the element's label to view it.

                                                                Identifying and Location Information
                                                                            As of l1l13/18
                                         DIN (Denartment Identifi cation Nurnber)               16A337'7

                                         Irunate Narne                                          SALEM, AITABDELLAH
                                         Sex                                                    MALE
                                         Date of   Bifih
                                         Race / EthniciW                                        BLACK
                                         Custody-Slaus                                          IN CUSTODY
                                         Housins / Releasing Facility.                          COLLINS
                                         Date   ReceiveilOrisinal)                               08/t9t2016
                                         Date Received (Cun'ent)                                 08il9/2016
                                         Adrrission Typg                                        NEW COMM]TMENT
                                         County-of-eommilncn!                                   NEW YORK
                                         I.rrcsr Release Date / Tvne RelcascdlnnBle5-.Qnly)
                                                                       Crimes of Conviction
                                                                     If all 4 crime fields contain
                                                                    data, there may be additional
                                                                      crirnes not shown here. In
                                                                     this case, the crimes shown
                                                                       here are those with the
                                                                         longest sentences.
                                                                           As of 1l/13118
                                                                             Crime              Class
                                                                    ASSAULT 2ND                 D
                                                                    CR]M TAMPERING IST          D




                                                                 Sentence Terms and Release Dates
                                  Under certain circunlstances, an inmate nray be released prior to serving his or
                                   her minimum tern.r and befote the earliest re lease date shown for the inmate'
                                                                  As of I ll13l18
                                   Assresate M initnunr Sentence                           0004 Years, 03 Months,   l0   DaYs

                                    {,gglpgate Maxitnum Sentence                           0005 Years. 00 Months, 00 DaYs

                                    Earliest Release Date                                  08t13t20t9
                                    Ealliest Release Typl                                  PN   ROLE ELIGIBILITY DATE
                                    Parole   Hcarilg Date                                  04t2019
                                    Parole HearingJyps                                     INITIAL RELEASE APPEARANCE
                                    Parolc El i gibility-Dais                              08i13/2019
                                    Conditional Release Date                               08113/2019

                                    Max i nrunr Expjlgdgn-Dale                             itst03t2020
                                    Maximum Exoiration Datcjsr larolc Jupllytslou
                                    Post Release Sunervision      Maxiolm&p".trafplDaa
                                    Parolcioard-DisehargsDals




 Department of Gorrections and Community Supervision
